      Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 1 of 16
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 October 14, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                            HOUSTON DIVISION



FAUSTINO JAVIER ABUNDIS,                §
                                        §
                   Plaintiff,           §
                                        §
V.                                      §      CIVIL ACTION NO. H-19-0953
                                        §
ALLSTATE TEXAS LLOYD'S,                 §
                                        §
                   Defendant.           §




                       MEMORANDUM OPINION AND ORDER



       Plaintiff Faustino Javier Abundis ("Plaintiff") seeks damages

from defendant Allstate Texas Lloyd's ("Defendant") for failure to

promptly pay a claim under the Texas Prompt Payment of Claims Act

("TPPCA"), Tex. Ins. Code §§ 542.058 and 542.060. 1           Pending before

the court are Defendant's Motion for Summary Judgment ("Defendant's

MSJ") (Docket Entry No. 21), Defendant's Reply in Support of Its

Motion for Summary Judgment ("Defendant's Reply") (Docket Entry

No.   25),   and Plaintiff's Response.         For the reasons explained

below, Defendant's MSJ will be granted.



      Plaintiff's Second Amended Petition
       1
                                                 ("Second Amended
Petition"), Exhibit W to Defendant Allstate Texas Lloyd's Notice of
Removal ("Notice of Removal"), Docket Entry No. 1-25, pp. 4-5;
Plaintiff's Response to Defendant's Motion for Summary Judgment
("Plaintiff's Response"), Docket Entry No. 24, p. 5.      All page
numbers for docket entries in the record refer to the pagination
inserted at the top of the page by the court's electronic filing
system, CM/ECF.
    Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 2 of 16



                         I.   Factual and Procedural Background

     The relevant facts are not disputed.                 On June 12, 2017,

Plaintiff reported a claim for damage to his house from a weather
event occurring on or about June 5, 2017. 2             At the time of loss,
Plaintiff's house was insured under an Allstate Homeowners Policy
for $280,000. 3           Defendant scheduled an inspection of the property. 4
An adjuster inspected the property on June 19, 2017, and found no

storm-related damage. 5            On August 31, 2017, Plaintiff requested a
second inspection. 6             Defendant granted this request and sent a
second adjuster to inspect on September 11, 2017. 7               This inspector
also found no storm-related damage to the property. 8               He explained
his findings to Plaintiff and advised that no policy coverage
existed. 9         Defendant heard nothing further from Plaintiff until it
received a letter of representation from Plaintiff's attorneys. 10


     2
      Allstate Claim Activity File Notes Excerpts, Exhibit A-1 to
Defendant's MSJ, Docket Entry No. 21-1, p. 9.
     3
      Certified Copy of Plaintiff's Homeowners Policy ("Policy"),
Exhibit A-10 to Defendant's MSJ, Docket Entry No. 21-1, pp. 111,
116.
     4
      Affidavit of Charles Jepson ("Jepson Affidavit"), Exhibit A
to Defendant's MSJ, Docket Entry No. 21-1, p. 6.
     5
         Id.   1    6.
     6
         Id.
     7
         Id.
     8
         Id.
     9
         Id.



                                          -2-
     Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 3 of 16



      On April 27, 2018, Plaintiff filed suit against Defendant in

the 190th Judicial District Court of Harris                    County, �exas.11
Plaintiff asserted (i) breach of contract, (ii) violation of the
Texas Prompt Payment of Claims Act,               (iii) bad faith under the
Deceptive Trade Practices Act ("DTPA"), and (iv) reasonable and
necessary attorney's fees under the Texas Civil Practice and
Remedies        Code   §§      38.001-38.003.12   In   his   Original   Petition
Plaintiff sought less than $75,000 in damages, thus foreclosing

federal diversity jurisdiction. 13

      On July 25, 2018, after receipt of Plaintiff's Texas Insurance
Code § 542A notice letter, Defendant sent a third adjuster to
inspect Plaintiff's property. 14           This adjuster, like the first two,
found no evidence of storm-related damage. 15 The adjuster explained
his findings to Plaintiff and issued a denial letter on July 26,
2018. 16     Defendant did not issue any payment.
      On March 7, 2019, Plaintiff filed an amended petition in the
190th Judicial District Court of Harris County, Texas, this time


      Plaintiff's
      11
                    Original   Petition   ("Original  Petition"),
Exhibit E to Notice of Removal, Docket Entry No. 1-7, p. 5.
      12
           Id. at 7-10.
      13   Id. at 6 er11 4 •
      Jepson Affidavit, Exhibit A to Defendant's MSJ, Docket Entry
      14

No. 21-1, p. 6 1 6.


      Allstate Denial Letter, Exhibit A-3 to Defendant's MSJ,
      16

Docket Entry No. 21-1, p. 87.
                                          -3-
    Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 4 of 16



seeking over $200,000 in monetary relief. 17           On March 14, 2019,
Plaintiff filed a second amended petition, again seeking over
$200,000. 18    Defendant timely removed the action to this court on
the basis of diversity jurisdiction. 19
     The "Appraisal" condition of Plaintiff's Homeowners Policy

provided that should Plaintiff and Defendant fail to agree on the
amount of loss, either party may make a written demand for
appraisal. 20    Each party would select an appraiser, who in turn
would select an umpire to resolve any differences between their
evaluations-a written award agreed upon by any two would determine
the amount of the loss. 21      On July 12, 2019, Plaintiff demanded
appraisal of the damage to his property. 22       Plaintiff and Defendant
each designated an appraiser. 23          The appraisers inspected the
property and, when they could not reach an agreement on the value


      Plaintiff's Amended Petition, Exhibit U to Notice of Removal,
     17

Docket Entry No. 1-23, p. 3.
      Second Amended Petition, Exhibit W to Notice of Removal,
     18

Docket Entry No. 1-25, p. 3.
     19
          Notice of Removal, Docket Entry No. 1, p. 1 � 3.
      certified Copy of Plaintiff's Homeowners Policy ("Policy"),
     20

Exhibit A-10 to Defendant's MSJ, Docket Entry No. 21-1, p. 120
� 11-d.
     21   rd. at 119-120 � 7.
      Plaintiff's Appraisal Demand, Exhibit A-6 to Defendant's MSJ,
     22

Docket Entry No. 21-1, pp. 96-98.
      See id. ; see also Allstate's Appraiser Designation,
     23

Exhibit A-7 to Defendant's MSJ, Docket Entry No. 21-1, p. 100.
                                    -4-
    Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 5 of 16




of the loss, selected an umpire.24         On February 25, 2020, Defendant
received the appraisal award signed by Plaintiff's appraiser and
the umpire       setting   the   amount of loss     for   the   dwelling at
$11,712.73 on a replacement cost basis and $8,199.24 on an actual
cost basis. 25
      On February 28, 2020, Defendant notified Plaintiff that

Defendant was paying the replacement cost value of the appraisal
award. 26      Defendant's correspondence stated that Defendant was
making the payment to resolve a disputed claim and the litigation.27
On February 28, 2020, Defendant issued payment for the appraisal
award. 28    After deducting Plaintiff's $2,800 deductible, Defendant
issued Plaintiff a check for $8,912.73.29           Defendant also issued
Plaintiff a second check for $4,092.04 to cover any additional
interest that Plaintiff might be owed. 30            Plaintiff has never



      Jepson Affidavit, Exhibit A to Defendant's MSJ, Docket Entry
      24

No. 21-1, p. 6 1 8.
      Appraisal Award, Exhibit A-8 to Defendant's MSJ, Docket Entry
      25

No. 21-1, p. 104.
       Jepson Affidavit, Exhibit A to Defendant's MSJ, Docket Entry
      26

No. 21-1, p. 6.
      Allstate Correspondence Re: Payment of Appraisal Award,
      27

Exhibit A-5 to Defendant's MSJ, Docket Entry No. 21-1, p. 94.
      Allstate Checks/Check Details, Exhibit A-9 to Defendant's
      28

MSJ, Docket Entry No. 21-1, pp. 106-109.
      29
           Id. at 106.
      30
           Id. at 108.
                                     -5-
      Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 6 of 16



disputed that the appraisal award was sufficient to cover the loss,

or that the second check was sufficient to cover any interest that
Defendant might have owed.
       On or about March 24, 2020, Defendant sent Plaintiff a Federal
Rule 68 Offer of Judgment, offering to pay Plaintiff $10,000 "for
which final judgment may be entered by [Plaintiff] for all claims
and causes of action against              [Defendant]     as alleged in this
litigation, including all claims for monetary damages, Plaintiff's
attorneys' fees, exemplary damages, statutory penalties, interest
and    costs     then    accrued." 31   Plaintiff       refused   this   offer.32
Plaintiff has never disputed that the Rule 68 Offer was sufficient
to cover any reasonable expenses he had incurred up to that point.
            On April 8, 2020, Defendant filed its motion for summary
judgment. 33       Plaintiff filed his response on April 29, 2020. 34
Plaintiff dismissed his breach of contract and statutory bad faith
claims, leaving only the TPPCA claim. 35                 Defendant replied on
April 30, 2020. 36



      Allstate's Federal Rule 68 Offer of Judgment, Exhibit F-1 to
       3
        1
Defendant's MSJ, Docket Entry No. 21-1, p. 210.
      Affidavit of Sara E. Inman, Exhibit F to Defendant's MSJ,
       32

Docket Entry No. 21-1, p. 208.
       33
            Defendant' s MSJ, Docket Entry No. 21.
       34
            Plaintiff's Response, Docket Entry No. 24.
       35
            Id. at 5   1 7.
       36
            Defendant's Reply, Docket Entry No. 25.
                                        -6-
   Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 7 of 16




                        II.   Standard of Review

     Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.       Fed. R. Civ. P. 56(a).

A material fact is one likely to reasonably affect the outcome of

a case.    Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510

(1986).    The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."     Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

     A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant's case."      Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting

Celotex, 106 S.     Ct. at 2553).     If the moving party meets this

burden, Rule 56 © requires the nonmovant to go beyond the pleadings

and show by admissible evidence that specific facts exist over

which there is a genuine issue for trial.         Id.

     In establishing a genuine dispute of material fact, the party

opposing    summary    judgment   must    set   forth    specific     facts

establishing a genuine dispute worthy of trial.               Topalian v.

Ehrman,    954   F.2d 1125,   1131 (5th   Cir. 1992).        "[C]onclusory


                                    -7-
   Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 8 of 16




allegations unsupported by concrete and particular facts will not
prevent an award of summary judgment."           Duffy v. Leading Edge
Products, Inc., 44 F.3d 308, 312 (5th Cir. 1995)
     In reviewing the evidence "the court must draw all reasonable
inferences in favor of the nonmoving party, and it may not make
credibility determinations or weigh the evidence."               Reeves v.
Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).
The court resolves factual controversies in favor of the nonmovant,
"but only when there is an actual controversy, that is, when both
parties have submitted evidence of contradictory facts."            Little,

37 F.3d at 1075.
     When a movant presents sufficient evidence that no genuine
dispute of material fact exists, the burden of production shifts to
the non-movant. Matsushita Electric Industrial Co., Ltd. v. Zenith
Radio Corp., 106 S. Ct. 1348, 1356 (1986).          If a party fails to
properly support an assertion of fact or fails to properly address
another party's assertion of fact, the court may:
     (1)   give an opportunity to properly support or address
           the fact;
     (2)   consider the fact undisputed for purposes of the
           motion;
     (3)   grant summary judgment if the motion and supporting
           materials-including the facts considered undisputed­
           show that the movant is entitled to it; or
     (4)   issue any other appropriate order.
Fed. R. Civ. P. 56 (e).

                                   -8-
     Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 9 of 16



                               III.    Analysis

A.      The Texas Prompt Payment of Claims Act {TPPCA}

        The TPPCA provides that "if an insurer          . delays payment of
the claim             for more than 60 days,        the insurer shall pay

damages and other items as provided by Section 542.060."           Tex. Ins.

Code§ 542.058(a).      The next relevant section provides that "if an

insurer that is liable for a claim under an insurance policy is not

in compliance with this subchapter, the insurer is liable to pay

         in addition to the amount of the claim,           interest on the

amount of the claim at the rate of 18 percent a year as damages,

together with reasonable and necessary attorney's fees."           Tex. Ins.

Code§ 542.060(a).

      The Texas Supreme Court construed these provisions in Barbara

Technologies Corp. v. State Farm Lloyds,            589 S.W.3d 806 (Tex.

2019).     In summarizing them,       the court wrote that "(4) if the

insurer delays payment of a claim for more than the applicable

statutory period or sixty days,             the insurer shall pay TPPCA

damages" and "(5) an insurer that is liable for a claim under an

insurance policy and violates a TPPCA provision is liable for TPPCA

damages in the form of 18% interest on the amount of the claim per

year, with attorney's fees."          Id. at 813.   Thus the plain text of

Tex. Ins. Code§ 542.060 makes clear, and the Texas Supreme Court

has confirmed, that the damages available under the TPPCA consist

of (1) interest on the underlying policy claim and (2) attorney's

fees.

                                      -9-
   Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 10 of 16




     The court in Barbara Technologies also explained what an
insurer must prove in order to prevail on a motion for summary
judgment     directed   to   a    TPPCA     claim.   Barbara   Technologies
Corporation ( "Barbara Tech") claimed weather-related damages to its
property, but its insurer, State Farm Lloyds ( "State Farm") , denied
the claim.     Id. at 809.       Barbara Tech filed suit, and State Farm
invoked appraisal.      Id. at 809-10.         The appraisers agreed to an
award, which State Farm paid.          Id. at 810.    Barbara Tech amended
its petition, leaving only its TPPCA claims.          Barbara Tech claimed
"statutory damages under          [the TPPCA]    for State Farm's alleged
failure to comply with statutory deadlines for acknowledging
receipt of the claim, commencing an investigation of the claim,
notifying Barbara Tech of its rejection of the claim, and paying
the claim."      Id. (citing Tex. Ins. Code §§ 542.055(a)(1)-(3),

.056(a), .058(a), .060).
     Barbara Tech then moved for summary judgment, alleging that
the insurer violated the TPPCA as a matter of law by failing to pay
the claim within the Act's 60-day time limit.             Id. (citing Tex.
Ins. Code §§ 542.058, .060).         State Farm filed a cross-motion for
summary judgment, arguing that it did not violate the TPPCA as a
matter of law because it "timely paid the appraisal award and was
not liable under the policy."         Id.    Crucially, State Farm did not
argue that it had paid all interest on the claim, nor did it argue
that it had made any attempt to cover Barbara Tech's attorney's

                                     -10-
   Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 11 of 16



fees.     The trial court granted State Farms' motion, and the court
of appeals affirmed.      Id.

        The Texas Supreme Court held that neither party could prevail
on summary judgment.        Id.   at 809.     It reversed the court of
appeals' judgment because State Farm " [had] not established that it

[could] owe no TPPCA damages as a matter of law."           Id.    The court
held that
      [u]nder the TPPCA, an insurer must pay damages in the
     form of 18% interest on the amount of the claim and
     reasonable and necessary attorney's fees if it delays
     payment of a claim for more than the applicable statutory
     period or sixty days. We hold that neither State Farm's
     invocation of the policy's appraisal process for
     resolution of a dispute as to the amount of loss, nor
     State Farm's payment based on the appraisal amount,
     exempts State Farm from TPPCA damages as a matter of law.
Id. at 828-29 (citation omitted)
        The   court's   holding   in   Barbara     Technologies      clearly
establishes the burden that an insurer sued under the TPPCA must
meet in order to prevail on summary judgment:            The insurer must
show that it can owe no TPPCA damages as a matter of law.               When
read in conjunction with Tex. Ins. Code § 542.060, this means that
in order to prevail on summary judgment, an insurer being sued
under the TPPCA must prove        that it can owe neither interest nor
attorney's fees.
        Because State Farm failed to meet its burden,             it was not
entitled to summary judgment.          But the Defendant in this case
argues that it has already paid all interest it could have owed on


                                    -11-
     Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 12 of 16




Plaintiff's claim, 37           and argues that it cannot owe Plaintiff
attorney's fees as a matter of law.38

B.     Interest and Attorney's Fees

       Whether Defendant has proved as a matter of law that it can

owe neither statutory interest nor attorney's fees under the TPPCA
is largely resolved by applying the summary judgment standard
outlined above.           Specifically, Fed. R. Civ. P. 56(e) provides in
relevant part that "[i] f a party fails to properly support an
assertion of fact or fails to properly address another party's
assertion of fact                    the court may          consider the fact
undisputed for purposes of the motion [or] grant summary judgment."
The Local Rules further provide: "Failure to respond to a motion
will be taken as a representation of no opposition."                 S.D. Tex.
Civ. R. 7.4.
       Unlike the insurer in Barbara Technologies, the Defendant in
this action argues it has paid "any . .               interest Plaintiff could
conceivably       allege[]      to   be   owed." 39   Defendant   attached    the
$4,092.04 check to its motion as evidence. 40



       37
            Defendant's MSJ, Docket Entry No. 21, p. 10 � 9.
       38
            Id. at 24.
       39
            Id. at 10    1 9.
      Allstate Checks/Check Details, Exhibit A-9 to Defendant's
       40

MSJ, Docket Entry No. 21-1, pp. 106-109.
                                          -12-
   Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 13 of 16



        Plaintiff provides no evidence to suggest that a greater

amount of interest was owed - in fact, Plaintiff does not dispute
or even mention the sufficiency of Defendant's interest payment.
In the absence of any evidence or argument to the contrary, and in
accordance with FRCP 56(3) and LR 7.4, the court treats as an
undisputed fact that Defendant has paid any interest it might have
owed.           Thus, Defendant has proved as a matter of law that it cannot
owe damages in the form of statutory interest under the TPPCA.
        This leaves only Plaintiff's claim for attorney's fees under
Tex. Ins. Code§ 542.060. On March 24, 2020, Defendant made a Rule
68 Offer of Judgment in the amount of $10,000, which Plaintiff did
not accept.41              Defendant argues that Plaintiff's ability to pursue
attorney's               fees   is   foreclosed     by   Plaintiff's    rejection   of
Defendant's Rule 68 Offer of Judgment.42
        Under Rule 68, "a party defending against a claim may serve on
an opposing party an offer to allow judgment on specified terms,
with the costs then accrued."                     Fed. R. Civ. P. 68(a).      "If the
judgment that the offeree finally obtains is not more favorable
than the unaccepted offer, the offeree must pay the costs incurred
after the offer was made."               Fed. R. Civ. P. 68(d).        In other words,
Rule 68 allows a defendant to make an offer of judgment to a
plaintiff, and makes the plaintiff who rejects such an offer and


        4
            1   Defendant's MSJ, Docket Entry No. 21, p. 24,            34.
        42
                Id. ,,    34 and 35.
                                             -13-
   Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 14 of 16



then fails to improve on the offer at trial liable for any post-
offer costs.      "The plain purpose of Rule 68 is to encourage
settlement and avoid litigation."         Gurule v. Land Guardian, Inc.,
912 F.3d 252, 260 (5th Cir. 2018) (quoting Marek v. Chesny, 105
S. Ct. 3012, 3014 (1985)).        "The Rule prompts both parties to a

suit to evaluate the risks and costs of litigation, and to balance
them against the likelihood of success upon trial on the merits."
Marek, 105 S. Ct. at 3014.
     Where the relevant statute defines attorney's fees as part of
"costs," those fees are subject to the cost-shifting provision of
Rule 68.    Id.   Accordingly, "a plaintiff who declines a Rule 68
offer and fails to obtain a more favorable judgment may not recover
attorneys' fees for postoffer legal work,            just as it may not
recover other postoffer costs."       12 Charles Alan Wright, Arthur R.
Miller & Richard L. Marcus, Federal Practice and Procedure§ 3006.2
(3d ed. 2013).    Even in cases where the fee-shifting statute does
not treat attorney's fees as a part of costs, a court "need not
close its eyes to the reality that plaintiff's post-offer legal
work produces a net loss."         Id. ; see also Haworth v. State of

Nevada, 56 F.3d 1048, 1052 (9th Cir. 1995) (" [C]lients who refuse
a Rule 68 offer should know that their refusal to settle the case
may have a substantial adverse impact on the amount of attorney
fees they may recover for services rendered after a settlement
offer is rejected.      Just because a plaintiff has a [statutory]
violation in her pocket does not give her a license to go to trial,

                                   -14-
      Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 15 of 16



run     up     the   attorney     fees    and    then     recover    them    from      the

defendant.") .
        Defendant      contends    that    the     court    should    grant        summary
judgment because "Plaintiff cannot show he is entitled to more than
$10,000 following appraisal."43 The record supports Defendant's
argument.        It has already been established that Plaintiff could not

recover for breach of contract or bad faith, because by Plaintiff's
own admission, those claims are foreclosed under Texas law.44
Plaintiff could not recover the replacement cost of the damaged
property because Defendant paid that cost in full when it paid the
appraisal award.            See Ortiz v. State Farm Lloyds, 589 S.W.3d 127,
133      (Tex.    2019)      ("Having    invoked    the     agreed   procedure        for
determining the amount of loss, and having paid that binding
amount,         [insurer]     complied    with     its     obligations      under     the
policy."). Nor could Plaintiff recover interest because Defendant
has also paid all interest that Plaintiff might have been owed.
        Plaintiff's only remaining damages are for attorney's fees.
Defendant's offer of judgment precludes recovery of attorney's fees
unless Plaintiff can show that his attorney's fees at the time of
the offer exceeded $10,000. As Defendant's Reply correctly points
out,45 Plaintiff did not even attempt to dispute the reasonableness



        43
             Defendant's MSJ, Docket Entry No. 21, p. 24 at              1 34.
        44
             Plaintiff's Response, Docket Entry No. 24, p. 5                1 7.
        45
             Defendant's Reply, Docket Entry No. 25, p. 3             1 5.
                                          -15-
     Case 4:19-cv-00953 Document 26 Filed on 10/14/20 in TXSD Page 16 of 16



of Defendant's offer.         Therefore, in accordance with Fed. R. Civ.
P.   56(e),    the   court     treats     the   offer's   reasonableness      as
undisputed.     Similarly, because Plaintiff does not argue that he
could recover more than $10,000 at trial, and because the record
contains no support for such              a recovery,     the court accepts
Defendant's argument that Plaintiff could not recover more than
$10,000.

      Because Defendant has shown that it can owe neither interest
nor attorney's fees under the TPPCA, it has met its burden to
prevail on summary judgment.


                        IV.    Conclusion and Order

      For the reasons explained above, Defendant Allstate Texas
Lloyd's Motion for Summary Judgment              (Docket Entry No.    21)     is

GRANTED.

      SIGNED at Houston, Texas, on this 14th day of October, 2020.




                                                       SIM LAKE
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                        -16-
